Order entered November 16, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01147-CV

  THE URBAN LEAGUE OF GREATER DALLAS AND NORTH CENTRAL TEXAS,
                          INC., Appellant

                                                V.

                   LARRY SHAWN D/B/A FIX MY PHONE BILL, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-06156

                                            ORDER
        Before the Court is appellant’s motion for an extension of time to pay for the clerk’s and

reporter’s records.   We GRANT the motion and ORDER appellant to file, no later than

December 17, 2018, written verification it has paid or made arrangements to pay the clerk’s and

reporter’s fees.


                                                      /s/   DAVID EVANS
                                                            JUSTICE